Case 1:20-cv-01013-TWP-DLP Document 22 Filed 06/02/20 Page 1 of 2 PageID #: 110




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 JEFF BACKMEYER,                                      )
                                                      )
                                Plaintiff,            )
                                                      )
                           v.                         )        No. 1:20-cv-01013-TWP-DLP
                                                      )
 EQUIFAX INFORMATION SERVICES, LLC,                   )
 TRANSUNION, LLC,                                     )
 TOYOTA MOTOR CREDIT CORPORATION,                     )
 HUNTINGTON NATIONAL BANK,                            )
                                                      )
                                Defendants.           )

                                              ORDER

        The Plaintiff has notified the Court that this matter has settled as to Defendant Trans Union,

 LLC only (Dkt. 18). It is therefore ordered that all dates and deadlines previously established

 between these two parties are vacated. Any pending motion is denied as moot. The parties are

 directed to finalize the agreement to resolve these claims, and to file the appropriate dismissal

 papers with the Clerk of Court on or before June 29, 2020. Failure to do so will result in

 dismissal with prejudice pursuant to Fed. R.Civ. P. 41(b).

        IT IS SO ORDERED.

        Date:   6/2/2020
Case 1:20-cv-01013-TWP-DLP Document 22 Filed 06/02/20 Page 2 of 2 PageID #: 111




 Distribution:

 Kelly Lewis Bley
 HOLLAND & KNIGHT LLP
 kelly.bley@hklaw.com

 N. Charles Campbell
 EQUIFAX, INC.
 charles.campbell@equifax.com

 Anthony J. Hornbach
 THOMPSON HINE LLP
 tony.hornbach@thompsonhine.com

 Frank D. Otte
 CLARK QUINN MOSES SCOTT & GRAHN LLP
 fotte@clarkquinnlaw.com

 James Louis Policchio
 SCHUCKIT & ASSOCIATES PC
 jpolicchio@schuckitlaw.com
